Citation Nr: 1307798	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  12-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) with depressive disorder in excess of 70 percent.

2.  Entitlement to an effective date prior to February 18, 2010, for the grant of service connection for PTSD with depressive disorder.

3.  Entitlement to service connection for degenerative joint disease (DJD) of the knees.

4.  Entitlement to service connection for DJD of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


REMAND

The Veteran served on active duty from February 1964 to February 1968, and had a period of active duty for training (ACDUTRA) from July 1963 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In November 2012, the Veteran submitted a request for a personal hearing before a Veterans Law Judge (VLJ).  In response to a hearing election letter, the Veteran filed a January 2013 request for a videoconference hearing.  In February 2013, the Veteran's representative filed a Motion for Remand for Videoconference Hearing.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).

Given the Veteran's timely request, a remand of the present appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a VLJ sitting in Washington DC.  The Veteran should be notified in writing of the date, time, and location of the hearing.  The claims file should be returned to the Board in advance of the hearing so that the presiding VLJ has time to prepare.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

